Caton, C. J. This judgment must be affirmed. The evidence in this case does not show a hiring for any specified time. The salary of $1,000 per year, as testified by the witness, was a rate of compensation for the time for which the plaintiff should serve, and not a specification of any particular term of service, agreed upon. The first instruction asked for by the defendants was most properly refused. There was not a particle of evidence tending to show that the plaintiff had been guilty of embezzlement, and in such a state of the proof, it would have been highly improper for the court to have given an instruction implying that there was evidence tending to show he had committed such a crime. The judgment is affirmed. Judgment affirmed.